FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingApril 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors and Persons Discharging Managerial Responsibility In accordance with Disclosure and Transparency Rule 3.1.4R(1)(c) the table below sets out the changes in interests of a Person Discharging Managerial Responsibilities' ('PDMR') Connected Person following the vesting of awards over Ordinary Shares made in 2012, 2013 and 2014 under the GlaxoSmithKline Share Value Plan ('SVP'). The notification also sets out the sale of Ordinary Shares to meet tax liabilities following the vesting of these awards. The fair market value of an Ordinary Share at the point of vesting and sale on 24 March 2015 was £16.13. Name of PDMR Name of Connected Person Number of Ordinary Shares vested Number of Ordinary Shares sold to meet tax liabilities following the vesting Mr P C Thomson Mrs K Thomson The Company was advised of these transactions on 30 April 2015. V A Whyte Company Secretary 30 April 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:April 30,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
